DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Pursuant to the applicant’s response filed 12 September 2022, the amendments to the claims have been entered into the application.  Based on the amendment, claims 1-6, 8-15, 18, and 21-24 are pending in the application with claims 1-3 and 24 withdrawn from further consideration.  The arguments presented by the applicant regarding claim 21 was considered and found convincing, therefore, the rejection of claim 21 is hereby withdrawn.  After additional search and/or consideration, the following rejections are presented to address the claim limitations.  Note: this action is non-final due to the changes in the rejections of the claims presented below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 4-6, 8-15, 18, and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 8,813,632 issued to Adams (Adams) in view of U.S. Pre-Grant Publication 2015/0241149 by McMillen IV (McMillen).
Regarding claim 4, Adams discloses a gas block assembly for a firearm having a barrel (See Figures, clearly illustrated), comprising: a gas block (20) defining a barrel opening (Contains element 10, clearly illustrated) configured to receive the barrel of the firearm (See at least Figures 1-3, clearly illustrated), a gas tube opening (Contains element 24, clearly illustrated), a passageway extending laterally away from the barrel opening to the gas tube opening (12/22, See at least Figure 3, clearly illustrated), and a vent opening intersecting the passageway (Contains element 32, clearly illustrated); and a vent plug received within the vent opening (32); wherein the vent opening is positioned between the gas tube opening and the barrel opening such that portions of the passageway extending laterally away from the barrel opening to the gas tube opening are on opposing sides of the vent opening and a first distance along the passageway from the barrel opening to the vent opening is less than a second distance along the passageway from the barrel opening to the gas tube opening (See at least Figure 3, clearly illustrated); and wherein the vent plug restricts the flow of high-pressure gas passing from the barrel through the passageway towards the gas tube opening (See at least Col. 3 Line 43-Col. 4 Line 10).
Adams does not disclose an opening through the vent plug.
McMillen, a related prior art reference, discloses wherein the vent plug has an opening extending therethrough (See at least Paragraphs 0053-0060).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the noted teachings of Adams with the noted teachings of McMillen.  The suggestion/ motivation for doing so would have been to accommodate a wider variety of ammunition charges to be used with the system and to accommodate the use of muzzle attachments on the firearm while ensuring proper operation of the internal components of the firearm for reloading as is known in the art.
 Adams as modified by McMillen would further disclose wherein during operation of the firearm high-pressure gas from the barrel flows through the opening of the vent plug without first passing through the gas tube opening (Based on the location of the adjustment device in Adams, such a limitation would be met when there is a hole through the plug).
Regarding claim 5, Adams further discloses wherein the vent plug is removably received within the vent opening (See Figures, clearly illustrated).
Regarding claim 6, Adams further discloses wherein the vent plug is threadably received within the vent opening (See Figures, clearly illustrated).
Regarding claim 8, Adams further discloses wherein the vent opening extends from a forward surface of the gas block rearward to the passageway and wherein the gas tube opening extends from a rearward surface of the gas block forwardly to the passageway (See at least Figures 1-3, clearly illustrated).
Regarding claim 9, Adams discloses a gas block assembly for a firearm having a barrel (See Figures, clearly illustrated), comprising: a gas block (20) defining a barrel opening configured to receive the barrel of the firearm (Contains element 10), a gas tube opening (Contains element 24), a passageway extending laterally away from the barrel opening to the gas tube opening (12/22), and a vent opening intersecting the passageway (Contains element 32); and a vent plug (32) received within the vent opening (See Figures, clearly illustrated); wherein the vent opening is positioned between the gas tube opening and the barrel opening such that a first distance along the passageway from the barrel opening to the vent opening is less than a second distance along the passageway from the barrel opening to the gas tube opening (See at least Figure 3, clearly illustrated); and wherein the vent plug has a length sufficient to extend at least partially into the passageway when received within the vent opening so as to be capable of restricting the flow of high-pressure gas passing from the barrel through the passageway towards the gas tube opening (See Figures, clearly illustrated and at least Col. 3 Line 43-Col. 4 Line 10).
Adams does not disclose an opening through the vent plug.
McMillen, a related prior art reference, discloses wherein the vent plug has an opening extending along a length of the vent plug and in communication with the passageway (See at least Paragraphs 0053-0060).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the noted teachings of Adams with the noted teachings of McMillen.  The suggestion/ motivation for doing so would have been to accommodate a wider variety of ammunition charges to be used with the system and to accommodate the use of muzzle attachments on the firearm while ensuring proper operation of the internal components of the firearm for reloading as is known in the art.
Adams as modified by McMillen would further disclose so that high-pressure gas from the barrel communicating with the passageway can pass through the opening in the vent plug and out of the gas block assembly without first passing through the gas tube opening (Based on the location of the adjustment device in Adams, such a limitation would be met when there is a hole through the plug).
Regarding claim 10, Adams further discloses wherein the vent opening has a first cross-sectional dimension adjacent an outer surface of the gas block and a second cross-sectional dimension adjacent the passageway and intermediate the passageway and the first cross-sectional dimension; and wherein the second cross-sectional dimension is smaller than the first cross-sectional dimension (See Figures, clearly illustrated).
Regarding claim 11, Adams further discloses wherein the vent plug has a first end matching the first cross-sectional dimension and a second end matching the second cross- sectional dimension (See Figures, clearly illustrated).
Regarding claim 12, Adams further discloses wherein a portion of the vent opening having the first cross-sectional dimension of the vent opening is a threaded portion and a portion of the vent opening having the second cross-sectional dimension is free of threads (See Figures, clearly illustrated).
Regarding claim 13, Adams further discloses an upper assembly for a firearm, comprising: the gas block assembly of claim 4; an upper receiver; and a barrel attached to the upper receiver; wherein the gas block assembly is attached to the barrel (See Figures, clearly illustrated).
Regarding claim 14, Adams further discloses a firearm, comprising: the upper assembly of claim 13 attached to a lower assembly (See Figures, clearly illustrated).
Regarding claim 15, Adams discloses a gas block assembly for a firearm having a barrel, comprising: a gas block defining a barrel opening configured to receive the barrel of the firearm, a gas tube opening, a passageway extending laterally away from the barrel opening to the gas tube opening, and a vent opening intersecting the passageway such that portions of the passageway extending laterally away from the barrel opening to the gas tube opening are on opposing sides of the vent opening and a first distance along the passageway from the barrel opening to the vent opening is less than a second distance along the passageway from the barrel opening to the gas tube opening; and a vent plug received within the vent opening (See previous rejections, all limitations addressed).
 Adams does not disclose an opening through the vent plug.
McMillen, a related prior art reference, discloses wherein the vent plug has an opening extending along a length of the vent plug (See at least Paragraphs 0053-0060).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the noted teachings of Adams with the noted teachings of McMillen.  The suggestion/ motivation for doing so would have been to accommodate a wider variety of ammunition charges to be used with the system and to accommodate the use of muzzle attachments on the firearm while ensuring proper operation of the internal components of the firearm for reloading as is known in the art.
Adams as modified by McMillen would further disclose the vent plug opening being in communication with the passageway so that high-pressure gas from the barrel communicating with the passageway can pass through the opening in the vent plug and out of the gas block assembly (Based on the location of the adjustment device in Adams, such a limitation would be met when there is a hole through the plug). 
McMillen further discloses wherein the vent plug is a first vent plug; and a second vent plug for the gas block; wherein the second vent plug has a length sufficient to restrict the flow of high-pressure gas passing from the barrel through the passageway towards the gas tube opening; wherein the opening of the first vent plug has a minimum cross-sectional dimension; and the second vent plug has an orifice extending through the length thereof, the orifice of the second vent plug having a minimum cross-sectional dimension less than that of the opening of the first vent plug (See at least Paragraph 0056, denotes having “two or more screws to facilitate additional adjustments based on screw design (e.g., length, tip profile, hollow/ported or solid, perforated or continuous)”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to break the components down and assemble them into kit form (McMillen suggests having multiple screws with different features in a set).
Regarding claim 18, McMillen further discloses wherein: the length of one of the first or second vent plugs is greater than the other (See at least paragraph 0056).
Regarding claim 21, Adams as modified by McMillen discloses a gas block assembly for a barrel of a firearm, comprising: a gas block defining a barrel opening configured to receive the barrel of the firearm; and a threaded plug having an opening extending therethrough; wherein the gas block defines a passageway configured to receive high-pressure gas from the barrel when the firearm is operated; wherein the opening of the threaded plug communicates with the passageway such that the high-pressure gas passes through the opening of the threaded plug when the firearm is operated; wherein the passageway has a passageway length extending laterally away from the barrel opening from a first end to a second end and the threaded plug is positioned in the passageway between the first end and the second end of the passageway length such that portions of the passageway extending laterally away from the barrel opening to the gas tube opening are on opposing sides of the threaded plug and a first distance along the passageway length from the first end to the threaded plug is less than a second distance along the passageway length from the first end to the second end; and wherein the threaded plug restricts a cross-sectional dimension of the passageway such that flow of high-pressure gas from the barrel through the passageway during operation of the firearm is restricted (See previous rejections, all limitations addressed).
Regarding claim 22, Adams further discloses wherein the threaded plug is configured to reduce a hydraulic diameter of the passageway such that the passageway has a hydraulic diameter at the threaded plug that is less than a hydraulic diameter of the passageway at the barrel opening (See Figures, clearly illustrated).
Regarding claim 23, Adams further discloses wherein an end of the opening of the threaded plug has a hexagonal cross-section (See Figures, clearly illustrated).
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference or combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN C WEBER whose telephone number is (571)270-5377. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jonathan C Weber/Primary Examiner,
Art Unit 3641                                                                                                                                                                                                        
JONATHAN C. WEBER
Primary Examiner
Art Unit 3641